 

Exhibit 10.7

LOAN AGREEMENT

 

US $1,750,000 August 8, 2014

 

This Loan Agreement (“Agreement”) is entered into as of the date set forth above
between Rock Creek Pharmaceuticals, Inc., a Delaware corporation with a place of
business at 2040 Whitfield Avenue, Ste. 300, Sarasota, FL 34243 (the “Company”),
and Feehan Partners, LP, a California limited partnership with an address at 3
Harbor Drive, Ste. 213, Sausalito, CA 94965 (“Lender”).

 

Intending to be legally bound hereby, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:

 

1.           Advances and Terms of Payment.

 

1.1           Advances.

 

Lender shall at any time and from time to time during the Term make loans to the
Company in accordance with the terms and conditions hereof (“Advances”), at the
discretion of the Company’s Chief Executive Officer or Chief Financial Officer
to meet the ongoing financial needs of the Company, in accordance with Section
1.2 below. The aggregate outstanding principal amount of all Advances during the
Term shall not exceed One Million Seven Hundred Fifty Thousand Dollars
($1,750,000) (the “Maximum Advance Limit”). The Company may not re-borrow
Advances hereunder after repayment of such Advances, unless otherwise consented
to by Lender in writing. Lender has on the date hereof sufficient liquid funds
equal to the Maximum Advance Limit, and Lender will maintain liquid funds to be
used for the Advances equal to the Maximum Advance Limit (less any then
outstanding Advances) during the Term. All Advances are subject to the terms and
conditions set forth herein, including the limitations set forth in Section 1.6.

 

1

 

 

1.2           Criteria for Making Advances.

 

(a) Each Advance made by Lender to the Company shall be in increments of One
Million Seven Hundred Fifty Thousand Dollars ($1,750,000), and the aggregate
amount of Advances during any thirty (30) calendar day period during the Term
shall not exceed One Million Seven Hundred Fifty Thousand Dollars ($1,750,000).
The Company shall provide Lender with written notice (a “Draw Request”) not less
than ten (10) days and not more than thirty (30) days in advance of the date the
Company intends to obtain an Advance (the “Draw Date”) together with a written
statement, in reasonable detail (subject to the limitations with respect to
material non-public information contained in the next sentence), by the
Company’s Chief Executive Officer or Chief Financial Officer of the proposed use
of proceeds for such Advance and how such use of proceeds is reasonably expected
to advance the Company’s then current business plan in a cost efficient manner
(the “Use of Proceeds Statement”). The Use of Proceeds Statement shall not
contain any material non-public information unless the inclusion of such
material non-public information is expressly consented to by Lender in writing
(and Lender provides other documentation reasonably acceptable to the Company in
connection with the receipt of such material non-public information, including
without limitation an agreement to keep such information confidential and
refrain from trading in the Company’s securities on the basis of such
information). The Company shall be required to provide Lender with a separate
Draw Request with respect to each Advance. The Use of Proceeds Statement shall
be based on the reasonable beliefs of the Company’s Chief Executive Officer or
Chief Financial Officer and shall not be construed as a guarantee. The Company
shall have no duty to update the Use of Proceeds Statement (provided, however,
that any Use of Proceeds Statement following the initial Use of Proceeds
Statement shall identify, in reasonable detail, how the use of proceeds were
deployed by the Company with respect to the immediately preceding Draw Request
submitted by the Company). Lender shall have five (5) business days after
receipt of the Use of Proceeds Statement to make a non-binding suggestion of
commercially reasonable changes to the Company’s proposed use of proceeds that
are consistent with the Company’s current business plan. The Company shall
reasonably and in good faith consider incorporating such proposed changes into
its proposed use of proceeds; provided, however, that acceptance of such
proposed changes by the Company shall not be a condition precedent to Lender’s
obligation to make the Advance. Upon receipt of a Draw Request, Lender shall
provide, or cause to be provided, the Advance referenced in the Draw Request to
the Company by wire transfer of readily available funds on or before the Draw
Date. Notwithstanding the foregoing, if, during the Term, the Company
consummates a future financing from any party that results in proceeds to the
Company in excess of $5,800,000 (“Third Party Financing”), Lender shall have the
discretion to reduce the total amount of Advances made to the Company
thereafter, on a dollar for dollar basis, by the amount of proceeds in excess of
$5,800,000 received by the Company from such Third Party Financing; provided,
however, that the financing transactions to be entered into on August 8, 2014
between the Company and Lender and the Company and various other investors and
any transactions pursuant to which amounts are provided to the Company under the
McKeon Loan Agreement (collectively, the “Concurrent Financing”) shall not
constitute a future financing and shall not be included in the definition of
“Third Party Financing” for purposes of this Agreement. Lender’s obligation to
provide any Advance to the Company is conditioned upon the representations and
warranties of the Company contained in Section 6 being true in all material
respects on the Draw Date of the Advance. Any of the foregoing Draw Request
notices and requirements and borrowing limitations may be waived by Lender in
writing.

 

(b) If, during the Term, the Company raises Third Party Financing in an amount
equal to or greater than the Maximum Advance Limit, then the Company shall be
permitted, upon thirty (30) days written notice to Lender, to terminate this
Agreement, subject to Lender’s rights and obligations hereunder, including
(without limitation) Lender’s conversion rights set forth in Section 4, Lender’s
rights with respect to the Warrants under Section 5 and Lender’s right to the
payment of principal and interest.

 

1.3           Interest.

 

Interest shall accrue on the unpaid principal amount of any outstanding Advances
at the lesser of (a) three (3%) percent per annum or (b) the maximum rate
permitted by applicable law. Interest shall be computed on the basis of the
number of days elapsed from the date of the advance and a year of 365 days.
Accrued interest on any outstanding Advances will be paid in arrears by the
Company on a calendar quarterly basis on the first day of April, July, October
and January of each calendar year (or if such day does not fall on a business
day, the next business day) or at the time of repayment of such Advances,
whichever occurs earlier as set forth in the Note.

 

2

 

 

1.4           Evidence of Advances.

 

Each Advance will be evidenced by an unsecured promissory note in the form
attached hereto as Exhibit A executed by the Company and payable to Lender on
the Draw Date (a “Note”). If the Company voluntarily grants a security interest
(other than a purchase money security interest or a mortgage loan) to any third
party for indebtedness first incurred by the Company (other than purchase money
indebtedness or mortgage loans) during the Term, then the Company shall also
grant to Lender a security interest on identical security terms given to, and on
a pari passu basis with, such third party. Lender shall and the Company shall
act reasonably and on market terms in connection with any inter-creditor lien
agreement requested by such other lien holder. The Company shall not otherwise
be restricted from incurring any indebtedness, raising any capital or granting
any security interest during the Term.

 

1.5           Documentation.

 

The Company shall maintain accurate and complete books and records regarding
each Advance and accrued interest thereon which shall be reasonably available to
Lender upon reasonably notice to the Company (and subject to the Company’s
obligations with respect to any material non-public information contained in
such books and records). Lender shall provide such further documentation
relating to this Agreement as may be reasonably requested by the Company’s
management and/or its Board of Directors or any committee thereof.

 

1.6           Certain Restrictions on Advances.

 

The parties acknowledge that, prior to the date hereof, the Company entered into
a Loan Agreement with John Joseph McKeon dated March 12, 2014 (the “McKeon Loan
Agreement”). The Company shall not be permitted to request any Advance under
this Agreement until the McKeon Loan Agreement has been fully drawn upon. Either
the Company’s Chief Executive Officer or Chief Financial Officer shall confirm
in writing to Lender that the condition specified in the immediately preceding
sentence has been met, after which such time the Company shall be permitted to
request an Advance pursuant to the terms and conditions contained in this
Agreement.

 

2.repayment of obligations.

 

The Company’s repayment obligations of principal and interest hereunder shall be
set forth in the Note. Except in the event of a default by the Company with
respect to its payment obligations under any individual Note, Lender agrees that
it will not make any demand for, nor have any right to, repayment by the Company
of any Advances under such Note prior to the time specified in the applicable
Note. The decision regarding repayment of any Advances prior to the time
specified in the applicable Note shall be in the sole discretion of the
Company’s Chief Executive Officer or Chief Financial Officer, provided, however,
that: (i) the Company is not permitted to prepay any portion of the Note for
which Lender is prohibited or limited from converting the portion of the Note to
be repaid as a result of the Ownership Cap or any Blocker Provision included in
any Warrant to be issued at such conversion and (ii) the Company shall provide
Lender no less twenty (20) calendar days advance notice of the Company’s
intention to prepay any of the Advances and, Lender shall be permitted to
exercise its conversion rights set forth in Section 4 below. Any repayments
shall first be applied to outstanding interest and then to outstanding
principal.

 

3

 

 

3.TERM.

 

The provisions of Sections 1.1 and 1.2 of this Agreement shall be effective as
of the date first set forth above and shall continue in full force and effect
for a term (the “Term”) ending on August 15, 2015.

 

4.CONVERSION OF ADVANCES TO EQUITY; SHARE VOTING RESTRICTIONS.

 

4.1          Conversion.

 

(a)          To the extent permitted by law and subject to Sections 4.1(b) and
4.2 below, Lender in its discretion may, at any time and from time to time prior
to repayment in full of any Advance under any Note (including after notice by
the Company of prepayment of any Advance), upon fifteen (15) calendar days
advance written notice (the “Conversion Notice”) to the Company, convert (a
“Conversion”) all or a portion of any outstanding Advances and, at the election
of the Company, accrued interest thereon (the “Converted Amount”) into
investment units in the Company (“Units”). Each such Unit shall consist of one
share of Common Stock, and one warrant to purchase one share of Common Stock
from the Company (the “Warrant”). Each Warrant shall (a) be exercisable during a
term commencing four (4) years after the date of issuance of such Warrant and
ending seven (7) years after the date of issuance of such Warrant and (b) have
an exercise price equal to $1.00. The Converted Amount on the date of Conversion
will convert pursuant to this Section 4 into such number of shares of Common
Stock and such number of Warrants that equals the Converted Amount divided by
$1.00, with any partial share and Warrant to purchase a partial share that would
result from such conversion calculation rounded up to a whole share of Common
Stock (collectively, the “Shares”). Any Warrants issued to Lender under this
Agreement shall be issued in substantially the form attached hereto as Exhibit B
to this Agreement. Once any Converted Amount is converted to Shares and Warrants
under this Section, the Maximum Advance Limit shall be reduced dollar-for-dollar
by the aggregate amount of the Advances (excluding accrued interest) being
converted, and the Converted Amount (including accrued interest if applicable)
will be extinguished, abated and deemed to be repaid in full as of the date of
the Conversion. The Company shall reduce any shares of Common Stock reserved for
issuance to Lender upon a Conversion or exercise of the Warrants issued in
connection with a Conversion in proportion to the amount of any repayment.

 

4

 

 

(b)         Notwithstanding the foregoing, Lender shall only be permitted to
effect a Conversion into a number of Units that, after giving effect to such
Conversion, would not cause the Ownership Cap (as defined below) to be violated.
Any Warrant included as part of the Unit issuable in connection with any
Conversion, as described in Section 4.1(a) above, that, if exercised, would
violate the Ownership Cap, shall contain a provision (the “Blocker Provision”)
providing that such Warrant shall be exercisable only at such time, if any, when
the Ownership Cap would not be violated after giving effect to such exercise (a
“Blocked Warrant”). Any Unit that contains a Blocked Warrant shall be issued
proportionately such that Lender receives the maximum number of shares of Common
Stock and Warrants (other than Blocked Warrants) that will not violate the
Ownership Cap. By example only, if Lender desired to effect a Conversion for 10
Units (comprised of 10 shares of Common Stock and 10 Warrants), and 15 shares of
Common Stock was the maximum number of shares that could be issued to Lender
without Lender’s beneficial ownership violating the Ownership Cap (absent any
requisite stockholder approval, if applicable), Lender would be permitted to
effect a Conversion for 10 shares of Common Stock, 5 Warrants and 5 Blocked
Warrants (it being understood that such Blocked Warrants would be exercisable
only at such time, if any, when the Ownership Cap was not violated). No Blocked
Warrant will be included in the calculation of beneficial ownership for purposes
of determining the Ownership Cap for any Conversion.

 

Notwithstanding anything in this Agreement to the contrary, Lender shall only be
permitted to effect a Conversion if, at the time of the proposed Conversion, the
Company has a number of authorized and reserved shares of Common Stock that is
sufficient (i) to allow the Company to issue the full number of Units required
to be issued upon the Conversion in accordance with this Section 4 and (ii) to
allow the full exercise of the Warrants required to be issued upon the
Conversion in accordance with this Section 4. The Company’s failure to maintain
such a number of authorized and reserved shares of Common Stock shall not be
deemed to be a breach of or a default under this Agreement or any Note or
Warrant issued pursuant to this Agreement or a breach of any of the
representations or warranties made by the Company in this Agreement. In the
event that Lender is unable to effect a Conversion as a result of the Company’s
failure to maintain such a number of authorized and reserved shares of Common
Stock, the Company will use commercially reasonable efforts to increase the
number of authorized shares of Common Stock such that the Conversion can be
effected by Lender and Lender will be permitted to effect the Conversion
following the necessary increase in the number of authorized and reserved shares
of Common Stock.

 

4.2           Ownership Caps.

 

(a) The Company shall not issue to Lender any Warrants (other than Blocked
Warrants pursuant to Section 4.1(b) above) or shares of Common Stock under this
Agreement until such time when such shares (including shares issuable upon
exercise of the Warrants) proposed to be issued, when aggregated with all other
shares then owned beneficially (as calculated pursuant to (i) Section 13(d) of
the Securities Exchange Act of 1934 and Rule 13d-3 promulgated thereunder and
(ii) the rules and regulations of the NASDAQ Stock Market ) by Lender would not
result in the beneficial ownership by Lender of more than 9.99% of the then
issued and outstanding shares of Common Stock (the “9.99% Ownership Cap”),
without the prior written consent of Lender. The Ownership Cap shall be
appropriately adjusted for any stock dividend, stock split, reverse stock split
or similar transaction.

 

5

 

 

(b) The Company shall not increase the number of shares of Common Stock that may
be acquired pursuant to Section 10 of the form of warrant attached hereto as
Exhibit B (the “Warrant Reset”) until such time when the shares issuable upon
exercise of the such Warrants, when aggregated with all other shares acquired
through this financing by Lender and the investors in the Concurrent Financing
(in the aggregate as a whole) would not result in the beneficial ownership by
Lender and the investors in the Concurrent Financing (in the aggregate as a
whole) of more than 19.99% of the issued and outstanding shares of Common Stock
(the “19.99 Ownership Cap”, and together with the 9.99% Ownership Cap, the
“Ownership Cap”) on the date hereof giving effect to such Warrant Reset as if
the exercise price resulting from such Warrant Reset had been in effect on the
date hereof, unless stockholder approval is obtained by the Company to issue the
shares of Common Stock in excess of the Ownership Cap. The Ownership Cap shall
be appropriately adjusted for any stock dividend, stock split, reverse stock
split or similar transaction. The requisite vote for obtaining stockholder
approval as contemplated by this Agreement shall be calculated as required by
the rules and regulations of the NASDAQ Stock Market.

 

4.3           Registration Rights.

 

The Company and Lender shall have the registration rights, duties and
obligations set forth on Exhibit C to this Agreement with respect to any shares
of Common Stock that become issuable to Lender pursuant to this Agreement upon a
Conversion or upon the exercise of Warrants (including the Warrants issuable to
Lender pursuant to Section 5 hereof). Notwithstanding anything in this Agreement
or any of the Exhibits to this Agreement (including Exhibit C) to the contrary,
the Company will have no obligation to file a registration statement covering
any shares of the Company’s Common Stock that may become issuable to Lender
pursuant to this Agreement until the thirtieth (30th) day following the end of
the Term.

 

4.4           Closing of Conversion.

 

The completion of a Conversion shall occur within five business days after the
receipt of the Conversion Notice by the Company (or upon such other day as the
Company and Lender shall agree), at the offices of the Company’s counsel. At the
closing, among other things, the Company shall issue to Lender one or more stock
certificates (and, as applicable, Warrants or Blocked Warrants), registered in
Lender’s name and address representing the shares of Common Stock.

 

4.5           Share Voting Restrictions.

 

Should this agreement or the issuance of shares of Common Stock in excess of the
Ownership Cap be sought as a result of any NASDAQ requirement, Lender shall not
be entitled to vote on any matter seeking such approval for this Agreement,
including without limitation any vote seeking approval for the Company to issue
shares of Common Stock to Lender in excess of the Ownership Cap. For
clarification, Lender and all shares of Common Stock issued as a result of
conversion shall be entitled to vote on all matters except those expressly
restricted hereby.

 

6

 

 

5.WARRANT ISSUANCE.

 

On the date of this Agreement as part of the consideration for the entry into
this Agreement, the Company shall issue Warrants to Lender for the purchase of
175,000 shares of Common Stock in substantially the form attached hereto as
Exhibit B. Each Warrant shall (a) be exercisable during a term commencing four
(4) years after the date of issuance of such Warrant and ending seven (7) years
after the date of issuance of such Warrant and (b) have an exercise price equal
to $1.00. All such Warrants are fully vested at issuance and not subject to any
vesting conditions or other contingencies. All such Warrants are fully earned as
of the date hereof and are not in any fashion conditioned upon or subject to the
Company requesting or receiving any Advances under this Agreement. For the
avoidance of doubt, no Warrant referred to in this Section 5 will be deemed a
Blocked Warrant, nor shall any such Warrant referred to in this Section 5
contain a Blocker Provision.

 

6.REPRESENTATIONS AND WARRANTIES of the company.

 

The Company represents and warrants to Lender as of the date of this Agreement
and as of each Draw Date:

 

6.1           Organization.

 

Each of the Company and its Subsidiaries (as defined in Rule 405 under the
Securities Act of 1933, as amended (the “Securities Act”)) is duly organized and
validly existing in good standing under the laws of the jurisdiction of its
organization. Each of the Company and its Subsidiaries has full power and
authority to own, operate and occupy its properties, to conduct its business as
presently conducted and is registered or qualified to do business and in good
standing in each jurisdiction in which it owns or leases property or transacts
business and where the failure to be so qualified would not have a material
adverse effect upon the financial condition or business, operations, assets or
prospects of the Company and its Subsidiaries, taken as a whole (a “Material
Adverse Effect”).

 

6.2           Due Authorization.

 

The Company has all requisite power and authority to execute, deliver and
perform its obligations under this Agreement, and has taken all necessary
corporate action to enter into and perform this Agreement and to issue the
shares of Common Stock upon a Conversion and upon exercise of the Warrants. This
Agreement has been duly authorized, validly executed and delivered by the
Company and constitutes a legal, valid and binding agreement of the Company
enforceable against the Company in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ and contracting
parties’ rights generally and except as enforceability may be subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

 

7

 

 

6.3           Non-Contravention.

 

Except as would not reasonably be expected to have a Material Adverse Effect,
the execution and delivery of this Agreement, the fulfillment of the terms of
this Agreement and the consummation of the transactions contemplated hereby will
not (i) conflict with or constitute a violation of, or default (with or without
the giving of notice or the passage of time or both) under, (A) any material
bond, debenture, note or other evidence of indebtedness, or under any material
lease, indenture, mortgage, deed of trust, loan agreement, joint venture or
other agreement or instrument to which the Company or any Subsidiary is a party
or by which it or any of its Subsidiaries or their respective properties are
bound, (B) the charter, by-laws or other organizational documents of the Company
or any Subsidiary, or (C) any law, administrative regulation, ordinance or order
of any court or governmental agency, arbitration panel or authority applicable
to the Company or any Subsidiary or their respective properties, or (ii) result
in the creation or imposition of any lien, encumbrance, claim, security interest
or restriction whatsoever upon any of the material properties or assets of the
Company or any Subsidiary or an acceleration of indebtedness pursuant to any
obligation, agreement or condition contained in any material bond, debenture,
note or any other evidence of indebtedness or any material indenture, mortgage,
deed of trust or any other agreement or instrument to which the Company or any
Subsidiary is a party or by which any of them is bound or to which any of the
property or assets of the Company or any Subsidiary is subject. No consent,
approval, authorization or other order of, or registration, qualification or
filing with, any regulatory body, administrative agency, self-regulatory
organization, stock exchange or market, or other governmental body in the United
States is required for the execution and delivery of this Agreement or for any
Advance hereunder, other than such as have been or will be made or obtained
prior to the date hereof, and except for any securities filings required to be
made under federal or state securities laws.

 

6.4           Solvency.

 

On the date of this Agreement and after giving effect to this Agreement and the
receipt of Advances by the Company up to the Maximum Advance Limit, the Company
is able to pay its debts and liabilities, as such debts and liabilities become
absolute and mature. The Company is not the subject of a voluntary or
involuntary bankruptcy or insolvency action, has not made a general assignment
of its assets for the benefit of creditors, and has not taken any corporate
action to authorize any of the foregoing.

 

6.5           SEC Filings.

 

Since January 1, 2013, the Company and its Subsidiaries have filed all reports,
schedules, forms, statements and other documents required to be filed by it with
the Securities and Exchange Commission (the “Commission”) pursuant to the
reporting requirements of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) (such reports, including exhibits thereto and documents
incorporated by reference therein collectively, the “SEC Documents”). To the
best of the Company’s knowledge, as of their respective filing dates, none of
the SEC Documents contained an untrue statement of material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements made therein, in the light and circumstances under which
they were made, not misleading, except to the extent corrected by subsequently
filed or furnished SEC Documents.

 

6.6           Absence of Certain Changes.

 

Except as disclosed in the SEC Documents or otherwise publicly disclosed by the
Company, since January 1, 2014, there has been no adverse change or adverse
development in the business, properties, assets, operations, financial
condition, prospects, liabilities or results of operations of the Company or its
Subsidiaries which to the knowledge of the Company would reasonably be expected
to have a Material Adverse Effect.

 

8

 

 

6.7           Capitalization.

 

As of February 15, 2014, the authorized capital stock of the Company consists of
(i) 274,800,000 shares of Common Stock, of which 172,607,230 shares are issued
and outstanding and 36,094,832 shares are issuable and reserved for issuance
pursuant to the Company’s stock option plans or securities exercisable or
exchangeable for, or convertible into, shares of Common Stock, and (ii) 100,000
shares of preferred stock, of which as of the date hereof no shares are issued.
All of such outstanding shares have been, or upon issuance will be, validly
issued, fully paid and nonassessable. Except as disclosed in the SEC Documents
or in connection with the Concurrent Financing, as of the date hereof, (i) no
shares of the Company’s capital stock are subject to preemptive rights or any
other similar rights or any liens or encumbrances suffered or permitted by the
Company, (ii) there are no outstanding options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company or any of its Subsidiaries, or contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to issue additional shares of capital stock of the Company or any of its
Subsidiaries or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company or any of its
Subsidiaries, (iii) there are no outstanding securities of the Company or any of
its Subsidiaries which contain any redemption or similar provisions, and there
are no contracts, commitments, understandings or arrangements by which the
Company or any of its Subsidiaries is or may become bound to redeem a security
of the Company or any of its Subsidiaries, and (iv) the Company does not have
any stock appreciation rights or “phantom stock” plans or agreements or any
similar plan or agreement. The Company disclosed in its SEC Documents or has
furnished to Lender true and correct copies of the Company’s Certificate of
Incorporation, as amended and as in effect on the date hereof (the “Certificate
of Incorporation”), and the Company’s By-laws, as in effect on the date hereof
(the “By-laws”).

 

6.8           Material Non-Public Information.

 

The Company has not provided (and during the Term the Company will not provide)
any material non-public information to Lender, unless expressly consented to by
Lender in writing (and Lender provides other documentation reasonably acceptable
to the Company in connection with the receipt of such material non-public
information, including without limitation an agreement to keep such information
confidential and refrain from trading in the Company’s securities on the basis
of such information).

 

7.representations and warranties of Lender.

 

Lender represents and warrants to the Company as of the date of this Agreement
and as of each Draw Date:

 

9

 

 

7.1           Due Authorization

 

Lender has all requisite power, authority and capacity to execute, deliver and
perform its obligations under this Agreement, and has taken all necessary
corporate or partnership action to enter into and perform this Agreement. This
Agreement has been duly authorized and validly executed and delivered by Lender
and constitutes a legal, valid and binding agreement of Lender enforceable
against Lender in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ and contracting parties’ rights generally and
except as enforceability may be subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

 

7.2           Non-Contravention.

 

The execution and delivery of this Agreement, the fulfillment of the terms of
this Agreement and the consummation of the transactions contemplated hereby will
not (i) conflict with or constitute a violation of, or default (with or without
the giving of notice or the passage of time or both) under, (A) any material
bond, debenture, note or other evidence of indebtedness, or under any material
lease, indenture, mortgage, deed of trust, loan agreement, joint venture or
other agreement or instrument to which Lender is a party, (B) any law,
administrative regulation, ordinance or order of any court or governmental
agency, arbitration panel or authority applicable to Lender or its property, or
(ii) result in the creation or imposition of any lien, encumbrance, claim,
security interest or restriction whatsoever upon any of the material properties
or assets of Lender or an acceleration of indebtedness pursuant to any
obligation, agreement or condition contained in any material bond, debenture,
note or any other evidence of indebtedness or any material indenture, mortgage,
deed of trust or any other agreement or instrument to which Lender is a party or
by which it is bound or to which any of the property or assets of Lender is
subject. No consent, approval, authorization or other order of, or registration,
qualification or filing with, any regulatory body, administrative agency,
self-regulatory organization, stock exchange or market, or other governmental
body in the United States is required for the execution and delivery of this
Agreement by Lender, other than such as have been made or obtained, and except
for any securities filings required to be made under federal or state securities
laws.

 

7.3           Private Placement.

 

Lender represents and warrants to, and covenants with, the Company that Lender
is acquiring the Warrants and shares of Common Stock for its own account for
investment only and with no present intention of distributing any of the
Warrants and shares of Common Stock in violation of the applicable securities
laws, or any arrangement or understanding with any other persons regarding the
distribution of the securities. Lender has been advised and understands that the
Warrants and shares of Common Stock have not been registered under the
Securities Act of 1933, as amended (the “Securities Act”) or under the “blue
sky” or similar laws of any jurisdiction and may be resold only if registered
pursuant to the provisions of the Securities Act and such other laws, if
applicable, or, subject to the terms and conditions of this Agreement, if an
exemption from registration is available. Lender has been advised and
understands that the Company, in issuing the Warrants and shares of Common
Stock, is relying upon, among other things, the representations and warranties
of Lender herein in concluding that such issuance is a “private offering” and is
exempt from the registration provisions of the Securities Act.

 

10

 

 

7.4           Certain Trading Activities.

 

Neither Lender nor any of its affiliates has directly or indirectly, nor has any
person acting on behalf of or pursuant to any understanding with Lender, engaged
in any purchase or sale of Common Stock (including, without limitation, any
Short Sales (as defined below) involving the Company’s securities) since the
date that Lender was presented with draft documentation relating to the
transactions proposed hereby. For the purposes of this Section 7.4, “Short
Sales” include, without limitation, all “short sales” as defined in Rule 200 of
Regulation SHO adopted under the Exchange Act and all types of direct and
indirect stock pledges, forward sales contracts, options, puts, calls, short
sales and other transaction through non-US broker-dealers or foreign regulated
brokers having the effect of hedging the securities of the Company or the
investment contemplated under this Agreement.  Lender covenants that neither it,
nor any person acting on its behalf or pursuant to any understanding with it,
will engage in any transaction in the securities of the Company (including Short
Sales) prior to the completion of one trading day following the filing of a
Current Report on Form 8-K, Annual Report on Form 10-K, press release, or other
applicable Exchange Act report reporting the transactions contemplated hereby.

 

7.5           No Advice.

 

Lender understands that nothing in this Agreement or any other materials
presented to Lender in connection with the acquisition of the Warrants and
shares of Common Stock constitutes legal, tax or investment advice. Lender has
consulted such legal, tax and investment advisors as it, in its sole discretion,
has deemed necessary or appropriate in connection with its acquisition of the
Warrants and shares of Common Stock.

 

7.6           Accredited Investor; Big Boy.

 

Lender is an “accredited investor” as that term is defined in Rule 501(a) of
Regulation D under the Securities Act and is able to bear the risk of its
investment in the Warrants and shares of Common Stock. Lender has such knowledge
and experience in financial and business matters that it is capable of
evaluating the merits and risks of the acquisition of the Warrants and shares of
Common Stock. Lender acknowledges that it does not have any material non-public
information relating to the Company. Lender further acknowledge that the Company
and its respective agents, officers, directors and affiliates possess material
non-public information not known to Lender regarding or relating to the Company
or the Units, including, but not limited to, information concerning the
business, financial condition, results of operations, legal matters associated
with ongoing or past litigation matters, investigations, the Company’s corporate
transition matters (including transactions related to the corporate transition
matters and amounts that become payable by the Company), prospects and other
plans of the Company. Lender acknowledges that any material nonpublic
information may be indicative of a value of the Units that is substantially less
than the purchase price that may be paid for such Units by Lender, or may be
otherwise adverse to Lender, and such material nonpublic information, if known
to Lender, could be material to its decision to acquire the Units or otherwise
engage in the transactions contemplated by this Agreement. Accordingly, Lender
understands and accepts that there is an information disparity between Lender
and the Company, confirms that the Company is not obligated to disclose, and
consistent with Lender’s instructions, has not disclosed material, non-public
information to Lender, and has no liability arising from such non-disclosure.
Investor acknowledges that neither the Company nor any of its agents, officers
or directors or affiliates have delivered any information or made any
representation to Investor, except as expressly set forth herein.

 

11

 

 

7.7           Limited Representations.

 

Lender and its advisors, if any, have been furnished with all materials relating
to the business, finances and operations of the Company and its Subsidiaries
that have been requested and materials relating to the offer and acquisition of
the Warrants and shares of Common Stock, that have been requested by Lender.
Lender and its advisors, if any, have been afforded the opportunity to ask such
questions of the Company as they deem appropriate for purposes of the investment
contemplated hereby. Lender acknowledges and agrees that the most recent
disclosure of the Company’s results is for the three month period ended on, and
the Company’s financial condition at, March 31, 2014, as reported on the
Company’s quarterly report on Form 10-Q, filed with the Commission on May 12,
2014. Lender acknowledges that Lender has had the opportunity to ask questions
or otherwise request information related to (or otherwise is aware of) the
Company’s results, operations, financial conditions or prospects since March 31,
2014. Lender does not have, and is not otherwise aware of, any information that
is or would be material to the Company’s results, operations, financial
conditions or prospects, that the Company does not have or is not otherwise
aware of. Lender understands that its acquisition of the Warrants and shares of
Common Stock involves a high degree of risk and that Lender may lose its entire
investment in the Warrants and shares of Common Stock, and that Lender can
afford to do so without material adverse consequences to its financial
condition. Lender is not relying on, and does not have, any information provided
by the Company and its Subsidiaries, except to the extent provided in Section 6
herein.

 

7.8           No Recommendation.

 

Lender understands that no United States federal or state agency or any other
government or governmental agency has passed on or made any recommendation or
endorsement of the Warrants and shares of Common Stock or the fairness or
suitability of an investment in the Warrants and shares of Common Stock nor have
such authorities passed upon or endorsed the merits thereof.

 

7.9           Restrictive Legend.

 

The Company shall issue the certificates for the Warrants and shares of Common
Stock to Lender with a legend as described in Exhibit C to this Agreement.
Lender covenants that, in connection with any transfer of any Warrants and
shares of Common Stock pursuant to the registration statement contemplated by
Exhibit C hereof, as applicable, including the prospectuses contained therein,
Lender will comply with the applicable prospectus delivery requirements of the
Securities Act, provided that copies of a current prospectus relating to such
effective registration statement are available to Lender.

 

12

 

 

7.10         Residence.

 

Lender is a California limited partnership.

 

7.11         No Market.

 

Lender understands that the Warrants and shares of Common Stock are restricted
securities, and that the Warrants and shares of Common Stock must be held
indefinitely unless and until the resale of such Warrants and shares of Common
Stock are registered under the Securities Act or subject to the terms and
conditions of this Agreement and the applicable securities laws, an exemption
from registration is available. Lender has been advised or is aware of the
provisions of Rule 144 promulgated under the Securities Act.

 

7.12         No Commissions.

 

Lender has taken no action which would give rise to any claim by any person for
brokerage commissions, finder's fees or similar payments by the Company or
Lender relating to this Agreement or the transactions contemplated hereby.

 

7.13         Transactional Exemption.

 

Lender understands that the Warrants and shares of Common Stock are being
offered and sold in reliance on a transactional exemption from the registration
requirements of federal and state securities laws and that the Company is
relying upon the truth and accuracy of the representations, warranties,
agreements, acknowledgments and understandings of Lender set forth herein in
order to determine the applicability of such exemptions and the suitability of
Lender to acquire the Warrants and shares of Common Stock .

 

7.14         Lender Undertaking.

 

Lender covenants that it will not sell, transfer, assign, hypothecate or pledge
in any way any of the Warrants and shares of Common Stock unless the resale of
the securities have been registered for resale under the Securities Act and in
compliance with applicable prospectus delivery requirements, if any, or
otherwise in compliance with the requirements of an available exemption from
registration under the Securities Act and the rules and regulations promulgated
thereunder.

 

7.15         Liquidity.

 

Lender has sufficient liquid assets in excess of its expenses, debts and
liabilities to permit it to make Advances up to the Maximum Advance Limit to the
Company. Lender shall, for the full duration of the Term, maintain the requisite
liquidity and capacity described in the preceding sentence.

 

13

 

 

8.MISCELLANEOUS PROVISIONS.

 

8.1           Notices.

 

Any notice required to be provided hereunder shall be in writing and personally
delivered or sent by registered or certified mail postage prepaid, return
receipt requested to the Company or Lender, as the case may be, at the addresses
set forth in the first paragraph of this Agreement.

 

8.2           Choice of Law and Venue.

 

This Agreement shall be construed in accordance with the laws of the
Commonwealth of Virginia without giving effect to its conflicts of law
principles.

 

8.3           No Assignment.

 

Neither party may assign any of their rights or delegate any of their duties
hereunder without the prior written consent of the other party, and any such
attempted assignment or delegation without such consent shall be void and of no
force and effect.

 

8.4           Invalidity.

 

If any provision of this Agreement is held invalid or unenforceable to any
extent or in any application, the remainder of this Agreement shall not be
affected thereby and the invalidity or unenforceability of any part or provision
of this Agreement shall not affect any other part or provision of this
Agreement, all of which are inserted conditionally on their being valid and
enforceable.

 

8.5           Expenses.

 

Each party shall pay their own respective costs and expenses incurred in
connection with the preparation, negotiation and execution of this Agreement
(including the Exhibits attached hereto).

 

8.6           Entire Agreement; Order of Precedence.

 

This Agreement constitutes the entire agreement and supersedes all other prior
agreements and understandings, both written and oral, between the Company and
Lender with respect to the subject matter hereof. In the event of a conflict
between the terms of this Agreement and the terms of any Warrant, the terms of
this Agreement shall govern and control.         

 

8.7           Assignment

 

This Agreement shall be binding upon and inure to the benefit of the parties and
their respective permitted successors and assigns; but neither this Agreement
nor any of the rights, benefits or obligations hereunder (including, without
limitation, any rights, benefits or obligations with respect to any Note) shall
be assigned, by operation of law or otherwise, by any party without the prior
written consent of the other party (in the other party’s sole discretion).

 

14

 

 

8.8           Use of Lender’s Name in Press Release

 

The Company shall not use Lender’s name in any press release issued by the
Company related to this Agreement or the transactions contemplated hereby,
without the consent of Lender.

  

15

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered at the Company’s place of business in Sarasota, Florida.

 

    Rock Creek Pharmaceuticals, Inc.         _________________________   By:  
/s/ Michael J. Mullan Witness:   Name:  Dr. Michael J. Mullan     Title:
Chairman and CEO           Feehan Partners, LP       _________________________  
By: /s/ Robert W. Scannell Witness:   Name: Robert W. Scannell     Title:
General Partner

 

Signature Page to Loan Agreement

  

 

 

 

Exhibit A

 

Form of Note

 

Please see attached.

 

 

 

 

THIS PROMISSORY NOTE AND THE SECURITIES ISSUABLE UPON CONVERSION HEREOF HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR
UNDER THE SECURITIES LAWS OF APPLICABLE STATES. THESE SECURITIES ARE SUBJECT TO
RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD
EXCEPT AS PERMITTED UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS, PURSUANT
TO REGISTRATION UNDER SUCH LAWS OR AN EXEMPTION FROM SUCH REGISTRATION
REQUIREMENT. INVESTORS SHOULD BE AWARE THAT THEY MAY BE REQUIRED TO BEAR THE
FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME. THE ISSUER
OF THESE SECURITIES MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE
SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS
IN COMPLIANCE WITH THE ACT AND ALL APPLICABLE STATE SECURITIES LAWS.

 

PROMISSORY NOTE

 

US $[Amount of Advance] [Draw Date]

 

FOR VALUE RECEIVED, Rock Creek Pharmaceuticals, Inc., a Delaware corporation
(the “Company” or “Borrower”), hereby unconditionally promises to pay to Feehan
Partners, LP, a California limited partnership with an address at 3 Harbor
Drive, Ste. 213, Sausalito, CA 94965 or its permitted assignee (the “Lender”)
the principal sum of ________________ MILLION DOLLARS ($__,000,000), together
with accrued interest, in lawful money of the United States of America (the
“Note”). Interest and principal shall be payable at such address or by wire
transfer to such account as the Lender shall specify by written notice or in the
absence of such notice at 3 Harbor Drive, Ste. 213, Sausalito, CA 94965.

 

1.          Due Date; Prepayment. Subject to Section 3 below, this Note shall be
due and payable on the second anniversary of this Note (“Due Date”). Prior to
the Due Date, the Company may at any time, and from time to time, repay, without
penalty or premium, any or all amounts due under this Note, provided, however,
that the Company shall provide Lender with no less than twenty (20) calendar
days written notice of the Company’s intention to prepay during which period
Lender may exercise conversion rights under this Note and the Loan Agreement.
Notwithstanding the foregoing, the Company may not pay such portion of this Note
before the Due Date to the extent that Lender is for any reason not permitted to
convert such portion of this Note into the Units including due to the Ownership
Cap or provisions of Section 16 of the Securities Act. Any repayment or
prepayment shall first be applied to interest and then to principal.

 

2.          Interest. Interest shall accrue on the unpaid principal amount of
this Note at the lesser of: (i) three (3) percent per annum and (ii) the maximum
rate permitted by applicable law, computed on the basis of the number of
revolving days elapsed from the date of the advance and a year of 365 days.
Accrued interest on any unpaid principal amount will be paid in cash in arrears
by the Company on a calendar quarterly basis on the first day of April, July,
October and January of each calendar year (or if such day does not fall on a
business day, the next business day) or at the time of repayment of this Note,
whichever occurs earlier.

 

 

 

 

3.          Conversion; Units. Lender may in accordance with the Loan Agreement
convert (the “Conversion”) all or a portion of this Note (including after notice
by the Company of prepayment of this Note) (the “Converted Amount”) into
investment units in the Company. Each such investment unit shall consist of one
share of the Company’s common stock, par value $0.0001 per share (the “Common
Stock”), and one warrant to purchase one share of Common Stock at an exercise
price of $1.00, exercisable during a term commencing four (4) years after the
date of issuance of such Warrant and ending seven (7) years after the date of
issuance of such Warrant (the “Warrants”) (collectively, the Common Stock and
Warrants are referred to as the “Units”). The Converted Amount will convert into
such number of shares of Common Stock and such number of Warrants that equals
the Converted Amount divided by $1.00 with any partial share and Warrant to
purchase a partial share that would result from such conversion calculation
rounded up to a whole share of Common Stock. Once any Converted Amount is
converted, the Converted Amount will be deemed to be extinguished, abated and
repaid in full as of the date of the delivery of the Units. NOTWITHSTANDING THE
FORGOING, THIS NOTE MAY NOT BE CONVERTED INTO THE UNITS TO THE EXTENT THAT THE
COMBINATION OF SHARES AND WARRANTS RECEIVED IN THE CONVERSION WOULD RESULT IN
LENDER’S BENEFICIAL OWNERSHIP IN THE COMPANY EXCEEDING 9.99% OF THE COMPANY’S
OUTSTANDING COMMON STOCK (THE “OWNERSHIP CAP”). FOR CLARIFICATION, WARRANTS
SHALL NOT CONSTITUTE BENEFICIAL OWNERSHIP TO THE EXTENT SUCH WARRANTS CONTAIN A
PROHIBITION ON EXERCISE IF SUCH EXERCISE WOULD CAUSE LENDER’S BENEFICIAL
OWNERSHIP TO EXCEED THE OWNERSHIP CAP.

 

4.          Loan Agreement. This Note has been executed and delivered pursuant
to that certain Loan Agreement, dated August 8, 2014, by and between Lender and
Company (the “Loan Agreement”), and this Note is one of the “Notes” referred to
in the Loan Agreement. Unless otherwise defined herein, capitalized terms used
in this Note shall have the meaning ascribed to them in the Loan Agreement. This
Note evidences an Advance made under the Loan Agreement, and the holder of this
Note shall be entitled to the benefits, and is subject to the restrictions, set
forth in the Loan Agreement. This Note and the Units that may be acquired upon
conversion of this Note are subject to registration rights as more fully
provided in the Loan Agreement.

 

5.          Assignment. This Note may be assigned by Lender only upon the
written consent of the Company (such consent to be in the sole discretion of the
Company), provided that such assignment does not violate federal securities laws
or require the Company to seek the approval of its shareholders with respect to
the assignment, conversion of the Note or otherwise. The assignee shall be
deemed to be the holder of this Note entitled to all rights hereunder including
conversion rights set forth herein and in the Loan Agreement.

 

2

 

 

6.          Event of Default/Remedies. Each of the following shall constitute an
event of default (“Event of Default”) under this Note: (i) Borrower fails to
make any payment when due under this Note, (ii) Borrower files for bankruptcy or
bankruptcy proceedings are instituted against it, or a general assignment is
made by the Company for the benefit of its creditors, or (iii) Borrower fails to
timely deliver the Units upon conversion. Upon the occurrence of an Event of
Default that is not cured for twenty (20) days following written notice, this
Note shall be due and payable in full and Lender shall be entitled to pursue all
available remedies and damages resulting from such Event of Default in the event
the Company is not able to repay this Note in full.

 

7.          Costs. The Company shall pay Lender’s reasonable costs incurred for
enforcement of Lender’s rights and remedies, including reasonable attorneys’
fees and legal expenses, in connection with a Company Event of Default pursuant
to Section 6 of this Note.

 

8.          Miscellaneous. Presentment or other demand for payment, notice of
dishonor and protest are expressly waived by the Company. This Note shall be
governed by and construed in accordance with the laws of the State of Florida.
If there is a lawsuit, Borrower agrees upon Lender’s request to submit to the
jurisdiction of the courts of Sarasota County, State of Florida. The terms of
this Note shall be binding upon and inure to the benefit of the parties and
their respective permitted successors and assigns; but neither this Note nor any
of the rights, benefits or obligations hereunder shall be assigned, by operation
of law or otherwise, by any party without the prior written consent of the other
party (in the other party’s sole discretion). If any part of this Note cannot be
enforced, this fact will not affect the rest of the Note. Lender may delay or
forgo enforcing any of its rights or remedies under this Note without losing
them. Upon any change in the terms of this Note, and unless otherwise expressly
stated in writing, no party who signs this Note shall be released from
liability. ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO
FOREBEAR FROM ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR
RENEW SUCH DEBT ARE NOT ENFORCEABLE, REGARDLESS OF THE LEGAL THEORY UPON WHICH
IT IS BASED THAT IS IN ANY WAY RELATED TO THE CREDIT AGREEMENT. TO PROTECT
BORROWER AND LENDER FROM MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS
COVERING SUCH MATTERS ARE CONTAINED IN THIS WRITING OR THE LOAN AGREEMENT, WHICH
IS THE COMPLETE AND EXCLUSIVE STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS
WE MAY LATER AGREE IN WRITING TO MODIFY IT.

  

3

 

 

IN WITNESS WHEREOF, the Company has executed this instrument as of the date set
forth above.

 

  COMPANY:       ROCK CREEK PHARMACEUTICALS, INC.         By:     Name:  Dr.
Michael J. Mullan   Title:  Chairman and CEO



 

 

 

 

Exhibit B

 

Form of Lender Warrant

 

Please see attached.

 

 

 

 

THIS WARRANT AND THE SECURITIES REPRESENTED BY THIS WARRANT HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
AND MAY NOT BE OFFERED, SOLD, ASSIGNED, PLEDGED, TRANSFERRED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT, AND UPON DELIVERY OF AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY THAT THE PROPOSED TRANSFER IS EXEMPT FROM THE SECURITIES ACT OR THAT THE
PROSPECTUS DELIVERY REQUIREMENTS HAVE BEEN MET.

 

COMMON STOCK PURCHASE WARRANT

 

To purchase shares of common stock, $0.0001 par value, of

 

Rock Creek Pharmaceuticals, Inc.

 

THIS COMMON STOCK PURCHASE WARRANT (the “Warrant”) certifies that, for value
received, Feehan Partners, LP (the “Holder”) is entitled, upon the terms and
subject to the limitations on exercise and the conditions hereinafter set forth,
at any time on or after August 8, 2018 (the “Initial Exercise Date”) and on or
prior to the close of business on August 8, 2021 (the “Termination Date”) but
not thereafter (the “Exercise Period”), to subscribe for and purchase from Rock
Creek Pharmaceuticals, Inc., a Delaware corporation (the “Company”), up to
175,000 shares (the “Warrant Shares”) of common stock, par value $0.0001 per
share, of the Company (the “Common Stock”). The purchase price of one share of
Common Stock (the “Exercise Price”) under this Warrant shall be $1.00, subject
to adjustment hereunder. The Exercise Price and the number of Warrant Shares for
which the Warrant is exercisable shall be subject to adjustment as provided
herein. The term “Holder” shall refer to the Holder identified above or any
subsequent transferee of this Warrant. Capitalized terms used but not otherwise
defined herein shall have the meanings set forth in the Loan Agreement, dated
August 8, 2014, between the Company and the Holder (the “Loan Agreement”).

 

1. Authorization of Warrant Shares. The Company represents and warrants that all
Warrant Shares which may be issued upon the exercise of the purchase rights
represented by this Warrant will, upon exercise of the purchase rights
represented by this Warrant, be duly authorized, validly issued, fully paid and
nonassessable.

 

2. Exercise of Warrant.

 

(a) Except as provided in Section 3 herein, exercise of the purchase rights
represented by this Warrant may be made at any time or times on or after the
Initial Exercise Date and on or prior to the close of business on the
Termination Date by (i) surrendering this Warrant, with the Notice of Exercise
Form attached hereto completed and duly executed, to the offices of the Company
(or such other office or agency (including the transfer agent, if applicable) of
the Company as it may designate by notice in writing to the registered Holder at
the address of such Holder appearing on the books of the Company) and (ii)
delivering to the Company payment of the Exercise Price of the shares thereby
purchased by wire transfer of immediately available funds or cashier’s check
drawn on a United States bank. The Holder exercising its purchase rights in
accordance with the preceding sentence shall be entitled to receive a
certificate for the number of Warrant Shares so purchased, which certificate
will bear a legend substantially similar to the legend set forth on this
Warrant. Certificates for shares purchased hereunder shall be issued and
delivered to the Holder within five (5) Trading Days (as defined below) after
the date on which this Warrant shall have been exercised as aforesaid. This
Warrant shall be deemed to have been exercised and such certificate or
certificates shall be deemed to have been issued, and the Holder shall be deemed
to no longer hold this Warrant with respect to such shares and to have become a
holder of record of such shares for all purposes, in each case as of the date
the Warrant has been exercised by payment to the Company of the Exercise Price
for such shares and all taxes required to be paid by the Holder, if any,
pursuant to Section 4 prior to the issuance of such shares, have been paid.

 

 

 

 

 (b) In the event that the Warrant is not exercised in full, the number of
Warrant Shares shall be reduced by the number of such Warrant Shares for which
this Warrant is exercised and/or surrendered, and the Company, if requested by
the Holder and at its expense, shall within ten (10) Trading Days issue and
deliver to the Holder a new Warrant of like tenor in the name of the Holder or
as the Holder (upon payment by the Holder of any applicable transfer taxes) may
request, reflecting such adjusted Warrant Shares.

 

(c) Notwithstanding the foregoing, this Warrant shall not be exercisable, and
the Company shall not issue to Lender any shares of Common Stock underlying this
Warrant, until such time when such shares (including shares issuable upon
exercise of the Warrants) proposed to be issued, when aggregated with all other
shares then owned beneficially (as calculated pursuant to (i) Section 13(d) of
the Securities Exchange Act of 1934 and Rule 13d-3 promulgated thereunder and
(ii) the rules and regulations of the NASDAQ Stock Market) by Lender would not
result in the beneficial ownership by Lender of more than 9.99% of the then
issued and outstanding shares of Common Stock (the “Ownership Cap”), without the
prior written consent of Lender. The Ownership Cap shall be appropriately
adjusted for any stock dividend, stock split, reverse stock split or similar
transaction.

 

“Trading Day” shall mean a day on which there is trading on the Principal Market
or such other market or exchange on which the Common Stock is then principally
traded.

 

“Principal Market” means the Nasdaq Global Market.

 

3. No Fractional Shares or Scrip. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant. As to any
fraction of a share which the Holder would otherwise be entitled to purchase
upon such exercise, the Company shall pay a cash adjustment in respect of such
final fraction in an amount equal to such fraction multiplied by the Exercise
Price.

 

 4. Charges, Taxes and Expenses. Issuance of certificates for Warrant Shares
shall be made without charge to the Holder for any issue tax or other incidental
expense in respect of the issuance of such certificate, all of which taxes and
expenses shall be paid by the Company, and such certificates shall be issued in
the name of the Holder; provided, however, that the Holder shall pay any
applicable transfer taxes.

 

2

 

 

5. Closing of Books. The Company will not close its stockholder books or records
in any manner which prevents the timely exercise of this Warrant, pursuant to
the terms hereof.

 

6. Division and Combination.

 

(a) This Warrant may be divided or combined with other Warrants upon
presentation hereof (and thereof, as applicable) at the aforesaid office of the
Company, together with a written notice specifying the denominations in which
new Warrants are to be issued, signed by the Holder or its agent or attorney.
The Company shall execute and deliver a new Warrant or Warrants in exchange for
the Warrant or Warrants to be divided or combined in accordance with such
notice.

 

(b) The Company shall prepare, issue and deliver at its own expense (other than
transfer taxes) the new Warrant or Warrants under this Section 6.

 

7. No Rights as Stockholder until Exercise. This Warrant does not entitle the
Holder to any voting rights or other rights as a stockholder of the Company
prior to the exercise hereof. Upon the surrender of this Warrant and the payment
of the aggregate Exercise Price, the Warrant Shares so purchased shall be and be
deemed to be issued to such Holder as the record owner of such shares as of the
close of business on the later of the date of such surrender or payment and this
Warrant shall no longer be issuable with respect to such Warrant Shares.

 

8. Loss, Theft, Destruction or Mutilation of Warrant. The Company covenants
that, upon receipt by the Company of evidence reasonably satisfactory to it of
the loss, theft, destruction or mutilation of this Warrant or any stock
certificate relating to the Warrant Shares, and in the case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it, and upon
surrender and cancellation of such Warrant or stock certificate, if mutilated,
the Company will make and deliver a new Warrant or stock certificate of like
tenor and dated as of such cancellation, in lieu of such Warrant or stock
certificate.

 

9. Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall be a Saturday, Sunday or a legal holiday, then such action may be taken or
such right may be exercised on the next succeeding day not a Saturday, Sunday or
legal holiday.

 

3

 

 

 10. Adjustments of Exercise Price and Number of Warrant Shares. The number and
kind of securities purchasable upon the exercise of this Warrant and the
Exercise Price shall be subject to adjustment from time to time upon the
happening of any of the following. If the Company shall (i) pay a dividend in
shares of Common Stock or make a distribution in shares of Common Stock to
holders of its outstanding Common Stock, (ii) subdivide its outstanding shares
of Common Stock into a greater number of shares, (iii) combine its outstanding
shares of Common Stock into a smaller number of shares of Common Stock, or (iv)
issue any shares of its capital stock in a reclassification of the Common Stock,
then the number of Warrant Shares purchasable upon exercise of this Warrant
immediately prior thereto shall be adjusted so that the Holder shall be entitled
to receive the kind and number of Warrant Shares or other securities of the
Company which it would have owned or have been entitled to receive had such
Warrant been exercised in advance thereof. Upon each such adjustment of the kind
and number of Warrant Shares or other securities of the Company which are
purchasable hereunder, the Holder shall thereafter be entitled to purchase the
number of Warrant Shares or other securities resulting from such adjustment at
an Exercise Price per Warrant Share or other security obtained by multiplying
the Exercise Price in effect immediately prior to such adjustment by the number
of Warrant Shares purchasable pursuant hereto immediately prior to such
adjustment and dividing by the number of Warrant Shares or other securities of
the Company purchasable pursuant hereto as a result of such adjustment. An
adjustment made pursuant to this paragraph shall become effective immediately
after the effective date of such event retroactive to the record date, if any,
for such event.

 

11. Reorganization, Reclassification, Merger, Consolidation or Disposition of
Assets. If, at any time while this Warrant is outstanding (i) the Company
effects any merger or consolidation of the Company with or into another
individual or corporation, partnership, trust, incorporated or unincorporated
association, joint venture, limited liability company, joint stock company or
other entity of any kind (each a “Person”), in which the Company is not the
survivor and the stockholders of the Company immediately prior to such merger or
consolidation do not own, directly or indirectly, at least fifty percent (50%)
of the voting securities of the surviving entity, (ii) the Company effects any
sale of all or substantially all of its assets or a majority of its Common Stock
is acquired by a third party, in each case, in one or a series of related
transactions, (iii) any tender offer or exchange offer (whether by the Company
or another Person) is completed pursuant to which all or substantially all of
the holders of Common Stock are permitted to tender or exchange their shares for
other securities, cash or property, or (iv) the Company effects any
reclassification of the Common Stock or any compulsory share exchange pursuant
to which the Common Stock is effectively converted into or exchanged for other
securities, cash or property (other than as a result of a subdivision or
combination of shares of Common Stock covered by Section 10 above) (in any such
case, a “Fundamental Transaction”), then the Holder shall have the right
thereafter to receive, upon exercise of this Warrant, the same amount and kind
of securities, cash or property as it would have been entitled to receive upon
the occurrence of such Fundamental Transaction if it had been, immediately prior
to such Fundamental Transaction, the holder of the number of Warrant Shares then
issuable upon exercise in full of this Warrant without regard to any limitations
on exercise contained herein (the “Alternate Consideration”). The Company shall
not effect any such Fundamental Transaction unless prior to or simultaneously
with the consummation thereof, any successor to the Company, surviving entity or
the corporation purchasing or otherwise acquiring such assets or other
appropriate corporation or entity shall assume the obligation to deliver to the
Holder, such Alternate Consideration as, in accordance with the foregoing
provisions, the Holder may be entitled to purchase and/or receive (as the case
may be), and the other obligations under this Warrant. The foregoing provisions
of this Section 11 shall similarly apply to successive reorganizations,
reclassifications, mergers, consolidations, spin-offs, or dispositions of
assets.

 

4

 

 

12. Notice of Adjustment. Whenever the number of Warrant Shares or number or
kind of securities or other property purchasable upon the exercise of this
Warrant or the Exercise Price is adjusted, as herein provided, the Company shall
give notice thereof to the Holder, which notice shall state the number of
Warrant Shares (and other securities or property) purchasable upon the exercise
of this Warrant and the Exercise Price of such Warrant Shares (and other
securities or property) after such adjustment, setting forth a brief statement
of the facts requiring such adjustment and setting forth the computation by
which such adjustment was made.

 

13. Notice of Corporate Action. If at any time:

 

(a) the Company shall take a record of the holders of its Common Stock for the
purpose of entitling them to receive a dividend or other distribution, or any
right to subscribe for or purchase any evidences of its indebtedness, any shares
of stock of any class or any other securities or property, or to receive any
other right, or

 

(b) there shall be any capital reorganization of the Company, any
reclassification or recapitalization of the capital stock of the Company or any
consolidation or merger of the Company with, or any sale, transfer or other
disposition of all or substantially all of the property, assets or business of
the Company to, another corporation, or

 

(c) there shall be a voluntary or involuntary dissolution, liquidation or
winding up of the Company;

 

then, in any one or more of such cases, the Company shall give to the Holder (i)
at least five business days’ prior written notice of the date on which a record
date shall be selected for such dividend, distribution or right or for
determining rights to vote in respect of any such reorganization,
reclassification, merger, consolidation, sale, transfer, disposition,
liquidation or winding up, and (ii) in the case of any such reorganization,
reclassification, merger, consolidation, sale, transfer, disposition,
dissolution, liquidation or winding up, at least five business days’ prior
written notice of the date when the same shall take place. Such notice in
accordance with the foregoing clause also shall specify (i) the date on which
any such record is to be taken for the purpose of such dividend, distribution or
right, the date on which the holders of Common Stock shall be entitled to any
such dividend, distribution or right, and the amount and character thereof, and
(ii) the date on which any such reorganization, reclassification, merger,
consolidation, sale, transfer, disposition, dissolution, liquidation or winding
up is to take place and the time, if any such time is to be fixed, as of which
the holders of Common Stock shall be entitled to exchange their Warrant Shares
for securities or other property deliverable upon such disposition, dissolution,
liquidation or winding up. Each such written notice shall be sufficiently given
if addressed to the Holder at the last address of the Holder appearing on the
books of the Company and delivered in accordance with Section 15(d).

 

14. Authorized Shares. The Company covenants that during the period the Warrant
is outstanding, it will reserve from its authorized and unissued Common Stock a
sufficient number of shares to provide for the issuance of the Warrant Shares
upon the exercise of any purchase rights under this Warrant. The Company will
take all such reasonable action as may be necessary to assure that such Warrant
Shares may be issued as provided herein without violation of any applicable law
or regulation.

 

5

 

 

Except and to the extent as waived or consented to by the Holder, the Company
shall not by any action, including, without limitation, amending its certificate
of incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such actions as may be
necessary or appropriate to protect the rights of the Holder as set forth in
this Warrant against impairment. Without limiting the generality of the
foregoing, the Company will (a) not increase the par value of any Warrant Shares
above the amount payable therefor upon such exercise immediately prior to such
increase in par value and (b) take all such action as may be necessary or
appropriate in order that the Company may validly and legally issue fully paid
and nonassessable Warrant Shares upon the exercise of this Warrant.

 

15. Miscellaneous.

 

(a) Jurisdiction. This Warrant shall constitute a contract under the laws of the
State of New York, without regard to its conflict of law, principles or rules.

 

(b) Restrictions. The Holder acknowledges that the Warrant Shares acquired upon
the exercise of this Warrant will have restrictions upon resale imposed by state
and federal securities laws and/or as set forth in the Loan Agreement.

 

(c) Nonwaiver and Expenses. No course of dealing or any delay or failure to
exercise any right hereunder on the part of the Holder shall operate as a waiver
of such right or otherwise prejudice the Holder’s rights, powers or remedies,
provided, however, that all rights hereunder terminate on the Termination Date.
If the Company willfully and knowingly fails to comply with any provision of
this Warrant, which results in any material damages to the Holder, the Company
shall pay to the Holder such amounts as shall be sufficient to cover any costs
and expenses including, but not limited to, reasonable attorneys’ fees,
including those of appellate proceedings, incurred by the Holder in collecting
any amounts due pursuant hereto or in otherwise enforcing any of its rights,
powers or remedies hereunder.

 

(d) Notices. All notices, requests, consents and other communications provided
for herein shall be in writing and shall be effective upon delivery in person,
when faxed and received, or five business days after being mailed by certified
or registered mail, return receipt requested, postage pre-paid, addressed as
follows:

 

(i) If to the Holder:

 

Feehan Partners, LP

3 Harbor Drive, Suite 213
Sausalito, CA 94965
Facsimile:______________

 

or to the address of the Holder as shown on the books of the Company; or

 

6

 

 

(ii) If to the Company:

 

Rock Creek Pharmaceuticals, Inc.

2040 Whitfield Ave., Suite 300

Sarasota, Florida 34243

Telephone: (804) 527-1970

Facsimile: (804) 527-1976

Attention: Chief Financial Officer

 

with a copy to:

 

Foley & Lardner LLP
Attn: Curt P. Creely, Esq.
100 N. Tampa Street, Suite 2700
Tampa, Florida 33602
Telephone: (813) 225-4122
Facsimile: (813) 221-4210

 

or at such other address as the Holder or the Company, as applicable, may
hereafter have provided to the other in accordance with the provisions of this
paragraph.

 

(e) Limitation of Liability. No provision hereof, in the absence of any
affirmative action by the Holder to exercise this Warrant or purchase Warrant
Shares, and no enumeration herein of the rights or privileges of the Holder,
shall give rise to any liability of the Holder for the purchase price of any
Common Stock or as a stockholder of the Company, whether such liability is
asserted by the Company or by creditors of the Company.

 

(f) Successors and Assigns; No Assignment. This Warrant and the rights and
obligations evidenced hereby shall inure to the benefit of and be binding upon
the successors of the Company, provided that neither the Company (except
pursuant to a transaction subject to Section 11 herein) nor the Holder may
assign this Warrant without the prior written consent of the other party.

 

(g) Amendment. This Warrant may be modified or amended or the provisions hereof
waived with the written consent of the Company and the Holder.

 

(h) Severability. Wherever possible, each provision of this Warrant shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Warrant.

 

(i) Headings. The headings used in this Warrant are for convenience of reference
only and shall not, for any purpose, be deemed a part of this Warrant.  

 

 

7

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized.

 

Dated:  August 8, 2014  ROCK CREEK PHARMACEUTICALS, INC.       By:       Name:
Michael J. Mullan     Title: Chairman and CEO

 

 

 

  

NOTICE OF EXERCISE

 

To: Rock Creek Pharmaceuticals, Inc.

 

(1) The undersigned hereby elects to purchase ______ Warrant Shares of Rock
Creek Pharmaceuticals, Inc. pursuant to the terms of the attached Warrant, and
tenders herewith payment of the exercise price in full, together with all
applicable transfer taxes, if any.

 

(2) Payment shall take the form of lawful money of the United States.

 

(3) Please issue a certificate or certificates representing said Warrant Shares
in the name of the undersigned. The Warrant Shares shall be delivered to the
following:

 

     

 

(4) Accredited Investor/Qualified Institutional Buyer. The undersigned is an
“accredited investor” as defined in Regulation D under the Securities Act of
1933, as amended.

 

  [PURCHASER]         By:       Name:     Title:   Dated:  

  

 

 

 

Exhibit C

 

Registration Rights and Obligations

 

1.          Registration Rights.

 

1.1           Certain Definitions.

 

“Holder” and “Holders” shall include Lender and any transferee or transferees of
Registrable Securities to whom the registration rights conferred by this
Agreement have been transferred in compliance with this Agreement.

 

The terms “register,” “registered” and “registration” shall refer to a
registration effected by preparing and filing a registration statement in
compliance with the Securities Act and applicable rules and regulations
thereunder, and the declaration or ordering of the effectiveness of such
registration statement.

 

“Registration Expenses” shall mean all expenses to be incurred by the Company in
connection with each Holder’s registration rights under this Agreement (such
amount not to exceed $5,000 in the aggregate or, if the Registration Expenses
relate to a registration statement other than on Form S-3, $7,500 in the
aggregate), including, without limitation, all registration and filing fees,
printing expenses, fees and disbursements of counsel for the Company, and blue
sky fees and expenses, reasonable fees and disbursements of counsel to Holders
(using a single counsel selected by a majority in interest of the Holders) for a
review of the Registration Statement (as defined herein) and related documents,
and the expense of any special audits incident to or required by any such
registration (but excluding the compensation of regular employees of the
Company, which shall be paid in any event by the Company).

 

“Registrable Securities” shall mean: (i) the shares of Common Stock that may be
issuable to Lender upon the exercise of Warrants, as contemplated under this
Agreement (the “Shares”) (A) upon any distribution with respect to, any exchange
for or any replacement of such shares of Common Stock, or (B) upon any
conversion, exercise or exchange of any securities issued in connection with any
such distribution, exchange or replacement; (ii) securities issued or issuable
upon any stock split, stock dividend, recapitalization or similar event with
respect to the foregoing; and (iii) any other security issued as a dividend or
other distribution with respect to, in exchange for or in replacement of the
securities referred to in the preceding clauses, except that any such shares of
Common Stock or other securities shall cease to be Registrable Securities when
(A) they have been sold to the public or (B) they may be sold by the Holder
thereof without restriction pursuant to Rule 144.

 

“Selling Expenses” shall mean all underwriting discounts, selling commissions
and transfer taxes applicable to the sale of Registrable Securities and all fees
and disbursements of counsel for Holders not included within “Registration
Expenses.”

 

C-1

 

 

1.2           Registration Requirements.

 

Unless waived in writing by Lender, the Company shall use its reasonable best
efforts to effect the registration of the resale of the Registrable Securities
(including, without limitation, the execution of an undertaking to file
post-effective amendments, appropriate qualification under applicable blue sky
or other state securities laws and appropriate compliance with applicable
regulations issued under the Securities Act) as would permit or facilitate the
resale of all the Registrable Securities in the manner (including manner of
sale) and in all states reasonably requested by the Holder. Such reasonable best
efforts by the Company shall include, without limitation, the following:

 

(a)          The Company shall, as expeditiously as possible:

 

(i)          But in any event within 30 days of the end of the Term, prepare and
file a registration statement with the Commission pursuant to Rule 415 under the
Securities Act on Form S-3 under the Securities Act (or in the event that the
Company is ineligible to use such form, such other form as the Company is
eligible to use under the Securities Act provided that such other form shall be
converted into a Form S-3 promptly after Form S-3 becomes available to the
Company) covering resales by the Holders as selling stockholders (not
underwriters) of the Shares (the “Registration Statement”). The Company shall
use its reasonable best efforts to cause such Registration Statement and other
filings to be declared effective as soon as possible, and in any event prior to
60 days (or, if the Commission elects to review the Registration Statement, 120
days) following the filing of the Registration Statement. The Company, in its
sole discretion, may elect to include for offer and sale securities in addition
to the Registrable Securities in the Registration Statement.

 

(ii)         Without limiting the foregoing, the Company will promptly respond
to all Commission comments, inquiries and requests, and shall request
acceleration of effectiveness of the Registration Statement at the earliest
possible date. The Company shall provide the Holders reasonable opportunity to
review the portions of any such Registration Statement or amendment or
supplement thereto containing disclosure regarding the Holders prior to filing.

 

(iii)        Prepare and file with the Commission such amendments and
supplements to such Registration Statement and the prospectus used in connection
with such Registration Statement as may be necessary to comply with the
provisions of the Securities Act with respect to the disposition of all
securities covered by such Registration Statement and notify the Holders of the
filing and effectiveness of such Registration Statement and any amendments or
supplements.

 

(iv)        Furnish or otherwise make available to each Holder copies of a
current prospectus included in the Registration Statement conforming with the
requirements of the Securities Act, copies of the Registration Statement, any
amendment or supplement thereto and any documents incorporated by reference
therein and such other documents as such Holder may reasonably require in order
to facilitate the disposition of Registrable Securities owned by such Holder.

 

C-2

 

 

(v)         Register and qualify the securities covered by the Registration
Statement under the securities or “blue sky” laws of all domestic jurisdictions,
to the extent required; provided that the Company shall not be required in
connection therewith or as a condition thereto to qualify to do business or to
file a general consent to service of process in any such states or
jurisdictions.

 

(vi)        Notify each Holder immediately of the happening of any event (but
not the substance or details of any such events unless specifically requested by
a Holder) as a result of which the prospectus (including any supplements thereto
or thereof) included in such Registration Statement, as then in effect, includes
an untrue statement of material fact or omits to state a material fact required
to be stated therein or necessary to make the statements therein not misleading
in light of the circumstances then existing, and use its reasonable best efforts
to promptly update and/or correct such prospectus.

 

(vii)       Notify each Holder immediately of the issuance by the Commission or
any state securities commission or agency of any stop order suspending the
effectiveness of the Registration Statement or the threat or initiation of any
proceedings for that purpose. The Company shall use its reasonable best efforts
to prevent the issuance of any stop order and, if any stop order is issued, to
obtain the lifting thereof at the earliest possible time.

 

(viii)      Upon request, permit counsel to the Holders to review the
Registration Statement and all amendments and supplements thereto within a
reasonable period of time (but not less than two (2) full days on which there is
trading on the Nasdaq Global Market (the “Principal Market”) or such other
market or exchange on which the Common Stock is then principally traded) prior
to each filing and will not request acceleration of the Registration Statement
without prior notice to such counsel, provided, however, that the Company shall
not be obligated to comply with this Section 1.2(a)(ix) if compliance would
cause the Company to fail to comply with any other provisions hereunder.

 

(ix)         Qualify the Registrable Securities covered by such Registration
Statement for listing on the Principal Market or the principal securities
exchange and/or market on which the Common Stock is then listed, including the
preparation and filing of any required filings with such principal market or
exchange.

 

(b)          In the event that the Registration Statement has been declared
effective by the Commission and, afterwards, any Holder’s ability to sell
Registrable Securities registered for resale under the Registration Statement is
suspended for more than (i) 45 days in any 90-day period or (ii) 90 days in any
calendar year, including without limitation by reason of any suspension or stop
order with respect to the Registration Statement or the fact that an event has
occurred as a result of which the prospectus (including any supplements thereto)
included in the Registration Statement then in effect includes an untrue
statement of material fact or omits to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in
light of the circumstances then existing, then the Company shall take such
action as may be necessary to amend or supplement the Registration Statement or
the prospectus (including any supplements thereto) included in the Registration
Statement, such that the Registration Statement or the prospectus, as so
amended, shall not contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements not misleading.

 

C-3

 

 

(c)          If the Holder(s) intend to distribute the Registrable Securities by
means of an underwriting, the Holder(s) shall so advise the Company. Any such
underwriting may only be administered by nationally or regionally recognized
investment bankers reasonably satisfactory to the Company.

 

(d)          Subject to Section 1.2(c) above, the Company shall enter into such
customary agreements (including an underwriting agreement containing such
representations and warranties by the Company and such other terms and
provisions, as are customarily contained in underwriting agreements for
comparable offerings and are reasonably satisfactory to the Company) and take
all such other actions as the Holder or the underwriters participating in such
offering and sale may reasonably request in order to expedite or facilitate such
offering and sale other than such actions which are disruptive to the Company or
require significant management availability.

 

(e)          The Company shall make available for inspection by the Holders,
representative(s) of all the Holders together, any underwriter participating in
any disposition pursuant to the Registration Statement, and any attorney or
accountant retained by any Holder or underwriter, all financial and other
records customary for purposes of the Holders’ due diligence examination of the
Company and review of the Registration Statement, all documents filed with the
Commission subsequent to the Closing, pertinent corporate documents and
properties of the Company, and cause the Company’s officers, directors and
employees to supply all information reasonably requested by any such
representative, underwriter, attorney or accountant in connection with the
Registration Statement, provided that such parties agree to keep such
information confidential. Notwithstanding the foregoing, the foregoing right
shall not extend to any Holder (i) who is not a financial investor or entity or
(ii) who, itself or through any affiliate, has any strategic business interest
that would reasonably be expected to be in conflict with any business of the
Company or its Subsidiaries.

 

(f)          The Company may suspend the use of any prospectus used in
connection with the Registration Statement only in the event, and for such
period of time as, (i) such a suspension is required by the rules and
regulations of the Commission or (ii) it is determined in good faith by the
Board of Directors of the Company that because of valid business reasons (not
including the avoidance of the Company’s obligations hereunder), it is in the
best interests of the Company to suspend such use, and prior to suspending such
use in accordance with this clause (f)(ii) the Company provides the Holders with
written notice of such suspension, which notice need not specify the nature of
the event giving rise to such suspension. The Company will use reasonable best
efforts to cause such suspension to terminate at the earliest possible date.

 

C-4

 

 

(g)          The Company shall prepare and file with the Commission such
amendments (including post-effective amendments) and supplements to the
Registration Statement and the prospectus used in connection with the
Registration Statement, which prospectus is to be filed pursuant to Rule 424
promulgated under the Securities Act, as may be necessary to keep the
Registration Statement effective at all times during the Registration Period (as
defined below), and, during such period, comply with the provisions of the
Securities Act with respect to the disposition of all Registrable Securities of
the Company covered by the Registration Statement. In the case of amendments and
supplements to the Registration Statement which are required to be filed
pursuant to this Agreement (including pursuant to this Section 1.2(g)) by reason
of the Company filing a report on Form 10-K, Form 10-Q or Form 8-K or any
analogous report under the Exchange Act, the Company shall have incorporated
such report by reference into the Registration Statement, if applicable, or
shall file such amendments or supplements with the Commission on the same day on
which the Exchange Act report is filed which created the requirement for the
Company to amend or supplement the Registration Statement.

 

(h)          Each Holder agrees by its acquisition of the Registrable Securities
that, upon receipt of a notice from the Company of the occurrence of any event
of the kind described in Sections 1.2(a)(vii) or 1.2(a)(viii), and upon notice
of any suspension under Section 1.2(f), such Holder will forthwith discontinue
disposition of such Registrable Securities under the Registration Statement
until such Holder’s receipt of the copies of the supplemented prospectus and/or
amendment to the Registration Statement contemplated by this Section 1.2, or
until it is advised in writing by the Company that the use of the applicable
prospectus may be resumed, and, in either case, has received copies of any
additional or supplemental filings that are incorporated or deemed to be
incorporated by reference in such prospectus or the Registration Statement. The
Company may provide appropriate stop orders to enforce the provisions of this
paragraph.

 

(i)          If requested by a Holder, the Company shall (i) as soon as
practicable incorporate in a prospectus supplement or post-effective amendment
such information as a Holder reasonably requests to be included therein relating
to the sale and distribution of Registrable Securities, including, without
limitation, information with respect to the number of Registrable Securities
being offered or sold, the purchase price being paid therefor and any other
terms of the offering of the Registrable Securities to be sold in such offering,
(ii) as soon as practicable make all required filings of such prospectus
supplement or post-effective amendment after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment, and
(iii) as soon as practicable, supplement or make amendments to the Registration
Statement if reasonably requested by a Holder holding any Registrable
Securities.

 

1.3           Expenses of Registration.

 

All Registration Expenses in connection with any registration, qualification or
compliance with registration pursuant to this Agreement shall be borne by the
Company, and all Selling Expenses of a Holder shall be borne by such Holder.

 

C-5

 

 

1.4           Registration on Form S-3.

 

The Company shall use its reasonable best efforts to remain qualified for
registration on Form S-3 or any comparable or successor form or forms, or in the
event that the Company is ineligible to use such form, such form as the Company
is eligible to use under the Securities Act, provided that if such other form is
used, the Company shall convert such other form to a Form S-3 promptly after the
Company becomes so eligible, provided that the Company shall maintain the
effectiveness of the Registration Statement then in effect until such time as
the Registration Statement covering the Registrable Securities has been declared
effective by the Commission.

 

1.5           Registration Period.

 

In the case of the registration effected by the Company pursuant to this
Agreement, the Company shall keep such registration effective from the date on
which the Registration Statement initially became effective until the earlier of
(i) the date on which all the Holders have completed the sales or distribution
described in the Registration Statement relating to the Registrable Securities
registered for resale thereunder or, (ii) until such Registrable Securities may
be sold by the Holders without restriction pursuant to Rule 144 (or any
successor thereto) (provided that the Company’s transfer agent has accepted an
instruction from the Company to such effect) (the “Registration Period”).
Thereafter, the Company shall be entitled to withdraw such Registration
Statement and the Holders shall have no further right to offer or sell any of
the Registrable Securities registered for resale thereon pursuant to the
Registration Statement (or any prospectus relating thereto).

 

1.6           Indemnification.

 

(a)          Company Indemnity. The Company will indemnify and hold harmless
each Holder, each of its officers, directors, agents and partners, and each
person controlling each of the foregoing, within the meaning of Section 15 of
the Securities Act and the rules and regulations thereunder with respect to
which registration, qualification or compliance has been effected pursuant to
this Agreement, and each underwriter, if any, and each person who controls,
within the meaning of Section 15 of the Securities Act and the rules and
regulations thereunder, any underwriter, against all claims, losses, damages and
liabilities (or actions in respect thereof) arising out of or based on any or
untrue statement (or alleged untrue statement) of a material fact contained in
any prospectus, offering circular or other document (including any related
registration statement, notification or the like) incident to any such
registration, qualification or compliance, or based on any omission (or alleged
omission) to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances under which they were made, or any violation by the Company of the
Securities Act or any state securities law or in either case, any rule or
regulation thereunder applicable to the Company and relating to action or
inaction required of the Company in connection with any such registration,
qualification or compliance, and will reimburse each Holder, each of its
officers, directors, agents and partners, and each person controlling each of
the foregoing, each such underwriter and each person who controls any such
underwriter, for any legal and any other expenses reasonably incurred in
connection with investigating and defending any such claim, loss, damage,
liability or action, provided that the Company will not be liable in any such
case to a Holder to the extent that any such claim, loss, damage, liability or
expense arises out of or is based (i) on any untrue statement or omission based
upon written information furnished to the Company by a Holder or the underwriter
(if any) therefore, (ii) the failure of a Holder to deliver at or prior to the
written confirmation of sale, the most recent prospectus, as amended or
supplemented, or (iii) the failure of a Holder otherwise to comply with this
Agreement. The indemnity agreement contained in this Section 5.6(a) shall not
apply to amounts paid in settlement of any such loss, claim, damage, liability
or action if such settlement is effected without the consent of the Company
(which consent will not be unreasonably withheld).

 

C-6

 

 

(b)          Holder Indemnity. Each Holder will, severally and not jointly, if
Registrable Securities held by it are included in the securities as to which
such registration, qualification or compliance is being effected, indemnify and
hold harmless the Company, each of its directors, officers, agents and partners,
and each underwriter, if any, of the Company’s securities covered by such a
registration statement, each person who controls the Company or such underwriter
within the meaning of Section 15 of the Securities Act and the rules and
regulations thereunder, each other Holder (if any), and each of their officers,
directors and partners, and each person controlling such other Holder(s) against
all claims, losses, damages and liabilities (or actions in respect thereof)
arising out of or based on any or any untrue statement (or alleged untrue
statement) of a material fact contained in any such registration statement,
prospectus, offering circular or other document, or any omission (or alleged
omission) to state therein a material fact required to be stated therein or
necessary to make a statement therein not misleading in light of the
circumstances under which they were made, and will reimburse the Company and
such other Holder(s) and their directors, officers and partners, underwriters or
control persons for any legal or any other expenses reasonably incurred in
connection with investigating and defending any such claim, loss, damage,
liability or action, in each case to the extent, but only to the extent, that
such untrue statement (or alleged untrue statement) or omission (or alleged
omission) is made in such registration statement, prospectus, offering circular
or other document in reliance upon and in conformity with written information
furnished to the Company by such Holder and stated to be specifically for use
therein, and provided that the maximum amount for which such Holder shall be
liable under this indemnity shall not exceed the net proceeds received by such
Holder from the sale of the Registrable Securities pursuant to the registration
statement in question. The indemnity agreement contained in this Section 1.6(b)
shall not apply to amounts paid in settlement of any such claims, losses,
damages or liabilities if such settlement is effected without the consent of
such Holder (which consent shall not be unreasonably withheld).

 

(c)          Procedure. Each party entitled to indemnification under this
Section 1.6 (the “Indemnified Party”) shall give notice to the party required to
provide indemnification (the “Indemnifying Party”) promptly after such
Indemnified Party has actual knowledge of any claim as to which indemnity may be
sought, and shall permit the Indemnifying Party to assume the defense of any
such claim in any litigation resulting therefrom, provided that counsel for the
Indemnifying Party, who shall conduct the defense of such claim or any
litigation resulting therefrom, shall be approved by the Indemnified Party
(whose approval shall not be unreasonably withheld), and the Indemnified Party
may participate in such defense at its own expense, and provided further that
the failure of any Indemnified Party to give notice as provided herein shall not
relieve the Indemnifying Party of its obligations under this Section 1.6 except
to the extent that the Indemnifying Party is materially and adversely affected
by such failure to provide notice. No Indemnifying Party, in the defense of any
such claim or litigation, shall, except with the consent of each Indemnified
Party, consent to entry of any judgment or enter into any settlement which does
not include as an unconditional term thereof the giving by the claimant or
plaintiff to such Indemnified Party of a release from all liability in respect
to such claim or litigation. Each Indemnified Party shall furnish such
non-privileged information regarding itself or the claim in question as an
Indemnifying Party may reasonably request in writing and as shall be reasonably
required in connection with the defense of such claim and litigation resulting
therefrom.

 

C-7

 

 

1.7           Contribution.

 

If the indemnification provided for in Section 1.6 herein is unavailable to the
Indemnified Parties in respect of any losses, claims, damages or liabilities
referred to herein (other than by reason of the exceptions provided therein),
then each such Indemnifying Party, in lieu of indemnifying such Indemnified
Party, shall contribute to the amount paid or payable by such Indemnified Party
as a result of such losses, claims, damages or liabilities as between the
Company on the one hand and any Holder on the other, in such proportion as is
appropriate to reflect the relative fault of the Company and of such Holder in
connection with the statements or omissions which resulted in such losses,
claims, damages or liabilities, as well as any other relevant equitable
considerations. The relative fault of the Company on the one hand and of any
Holder on the other shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact relates to information supplied by the
Company or by such Holder.

 

In no event shall the obligation of any Indemnifying Party to contribute under
this Section 1.7 exceed the amount that such Indemnifying Party would have been
obligated to pay by way of indemnification if the indemnification provided for
under Sections 1.6(a) or 1.6(b) hereof had been available under the
circumstances.

 

The Company and the Holders agree that it would not be just and equitable if
contribution pursuant to this Section 1.7 were determined by pro rata allocation
(even if the Holders or the underwriters were treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
equitable considerations referred to in the immediately preceding paragraphs.
The amount paid or payable by an Indemnified Party as a result of the losses,
claims, damages and liabilities referred to in the immediately preceding
paragraphs shall be deemed to include, subject to the limitations set forth
above, any legal or other expenses reasonably incurred by such Indemnified Party
in connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this section, no Holder or underwriter shall
be required to contribute any amount in excess of the amount by which (i) in the
case of any Holder, the net proceeds received by such Holder from the sale of
Registrable Securities pursuant to the registration statement in question or
(ii) in the case of an underwriter, the total price at which the Registrable
Securities purchased by it and distributed to the public were offered to the
public exceeds, in any such case, the amount of any damages that such Holder or
underwriter has otherwise been required to pay by reason of such untrue or
alleged untrue statement or omission or alleged omission. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.

 

1.8           Survival.

 

The indemnity and contribution agreements contained in Sections 1.6 and 1.7 and
the representations and warranties of the Company referred to in Section 1.2(d)
shall remain operative and in full force and effect regardless of (i) any
termination of this Agreement or any underwriting agreement, (ii) any
investigation made by or on behalf of any Indemnified Party or by or on behalf
of the Company, and (iii) the consummation of the sale or successive resales of
the Registrable Securities.

 

C-8

 

 

1.9           Information by Holders.

 

Each Holder shall promptly furnish to the Company such information regarding
such Holder and the distribution and/or sale proposed by such Holder as the
Company may from time to time reasonably request in writing in connection with
any registration, qualification or compliance referred to in this Agreement, and
the Company may exclude from such registration the Registrable Securities of any
Holder who unreasonably fails to furnish such information within a reasonable
time after receiving such request. The intended method or methods of disposition
and/or sale of such securities as so provided by such purchaser shall be
included without alteration in the Registration Statement covering the
Registrable Securities and shall not be changed without written consent of such
Holder. Each Holder agrees that, other than ordinary course brokerage
arrangements, in the event it enters into any arrangement with a broker dealer
for the sale of any Registrable Securities through a block trade, special
offering, exchange distribution or secondary distribution or a purchase by a
broker or dealer, such Holder shall promptly deliver to the Company in writing
all applicable information required in order for the Company to be able to
timely file a supplement to the Prospectus pursuant to Rule 424(b), or take any
other action, under the Securities Act, to the extent that such supplement or
other action is legally required. Such information shall include a description
of (i) the name of such Holder and of the participating broker dealer(s), (ii)
the number of Registrable Securities involved, (iii) the price at which such
Registrable Securities were or are to be sold, and (iv) the commissions paid or
to be paid or discounts or concessions allowed or to be allowed to such broker
dealer(s), where applicable.

 

2.          Stock Legend.

 

Upon conversion as provided in Section 4 of the Loan Agreement, the Company will
issue the Shares in the name of the Lender. Any certificate representing the
Shares shall be stamped or otherwise imprinted with a legend in substantially
the following form:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION AND MAY NOT BE OFFERED, SOLD, ASSIGNED, PLEDGED, TRANSFERRED OR
OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR PURSUANT
TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT, AND AFTER
RECEIPT BY THE COMPANY OF AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT
SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OR THAT THE
PROSPECTUS DELIVERY REQUIREMENTS HAVE BEEN MET. THE SECURITIES REPRESENTED
HEREBY ARE ALSO SUBJECT TO RIGHTS AND OBLIGATIONS AS SET FORTH IN A LOAN
AGREEMENT DATED AS OF AUGUST 8, 2014 BY AND AMONG THE COMPANY AND THE LENDER
PARTY THERETO AS SUCH MAY BE AMENDED FROM TIME TO TIME.

 

C-9

 

 

The Company agrees to issue the Shares without the legends set forth above at
such time as the Holder thereof is (i) permitted to transfer such Shares without
restriction pursuant to an available exemption from registration under the
Securities Act, and upon such transfer after delivery to the Company of a
customary representation satisfactory to the Company that such exemption has
been met, or (ii) at such time the Shares have been registered for resale under
the Securities Act, and upon such resale after delivery to the Company of a
customary representation that the Holder has complied with the plan of
distribution in the applicable prospectus contained in the Registration
Statement and that the prospectus delivery requirements have been met, if any.

 

C-10

 

